FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of April Research In Motion Limited (Translation of registrant’s name into English) 295 Phillip Street, Waterloo, Ontario, Canada N2L 3W8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b) : 82- DOCUMENT INDEX Document Page No. 1. RIM Announces Common Share Repurchases 1 Document 1 April 14, 2010 FOR IMMEDIATE RELEASE RIM Announces Common Share Repurchases WATERLOO, ON -Research In Motion Limited ("RIM") (NASDAQ: RIMM; TSX: RIM) announced today that it has agreed to purchase for cancellation 2.0 million of its outstanding common shares, representing approximately 0.36% of its common shares outstanding at April 5, 2010, pursuant to private agreements between RIM and a non-related third-party financial institution. The purchases were made pursuant to an issuer bid exemption order issued by the Ontario Securities Commission. The common shares repurchased through the private agreements, together with the 3,935,800 million shares that RIM has repurchased through the facilities of the NASDAQ Stock Market since the beginning of April 2010, substantially completethe US$1.2 billion share repurchase program announced on November 5, 2009. About Research In Motion (RIM) Research In Motion is a leading designer, manufacturer and marketer of innovative wireless solutions for the worldwide mobile communications market. Through the development of integrated hardware, software and services that support multiple wireless network standards, RIM provides platforms and solutions for seamless access to time-sensitive information including email, phone, SMS messaging, Internet and intranet-based applications. RIM's portfolio of award-winning products, services and embedded technologies are used by thousands of organizations around the world and include the BlackBerry® wireless platform, the RIM Wireless Handheld™ product line, software development tools, radio-modems and software/hardware licensing agreements. Founded in 1984 and based in Waterloo, Ontario, RIM operates offices in North America, Europe and Asia Pacific. RIM is listed on the Nasdaq Stock Market (Nasdaq: RIMM) and the Toronto Stock Exchange (TSX: RIM). For more information, visit www.rim.com or www.BlackBerry.com. Investor Contact: RIM Investor Relations (519) 888-7465 investor_relations@rim.com The BlackBerry and RIM families of related marks, images and symbols are the exclusive properties and trademarks of Research In Motion Limited.RIM, Research In Motion and BlackBerry are registered with the U.S. Patent and Trademark Office and may be pending or registered in other countries.All other brands, product names, company names, trademarks and service marks are the properties of their respective owners. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Research In Motion Limited (Registrant) Date: April 15, 2010 By: /s/ Edel Ebbs (Signature) Edel Ebbs Vice President, Investor Relations
